Title: From George Washington to Jeremiah Bruen, 17 April 1781
From: Washington, George
To: Bruen, Jeremiah


                        
                            Sir
                            Head Quarters New Windsor 17th April 1781.
                        
                        I have received yours of the 16th—The Resolve of the 29th March for reforming Colo. Baldwin’s Regt of
                            Artificers seems to carry with it an implication that the reformed Officers are not to be intitled to Half pay, but as the
                            matter is not explicit, I cannot undertake to determine upon the intent of Congress—I would recommend it to you to make an
                            application thro’ Colo. Baldwin, who I beleive is at Philada for an explanation. I am &c.

                    